Citation Nr: 1119743	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-27 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable disability rating for residuals of a left fourth metacarpal fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, inter alia, granted the Veteran's claim for service connection for residuals of a left fourth metacarpal fracture and assigned a noncompensable disability rating.  In a May 2007 rating decision, the RO continued the Veteran's noncompensable rating for his service-connected residuals of a left fourth metacarpal fracture.

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing).  A copy of the hearing transcript is in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further consideration of the Veteran's claim for entitlement to a compensable disability rating for residuals of a left fourth metacarpal fracture.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board notes that the Veteran's most recent VA examination for his service-connected residuals of a left fourth metacarpal fracture was provided in October 2006.  In light of the more than four years and six months since the Veteran's last VA examination, he should be scheduled for a new VA examination to ascertain the degree of disability currently associated therewith.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  The Board further notes that although additional VA and private treatment records have been added to the claims file since October 2006, the most recent relevant record is dated June 2009-23 months ago.

The Veteran alleged at his March 2011 Board hearing that his residuals of a left fourth metacarpal fracture have increased in severity since his last examination.  Id. at p. 9.  The Veteran specified that his symptoms now include pain, spasms, difficulty grasping and gripping objects, loss of strength, difficulty with writing frequently, and locking.  Id. at pp. 3, 5-7, 11.  The Veteran also reported that he now has a cyst, no knuckle, and a scar.  Id. at pp. 3, 8, 9, 10-11.

Therefore, on remand, the Agency of Original Jurisdiction (AOJ) should schedule the Veteran for an orthopedic examination, by an appropriate specialist, to determine the nature, extent and severity of his service-connected residuals of a left fourth metacarpal fracture.  

Additionally, on remand, the AOJ is asked to obtain all of the medical records showing treatment for the Veteran's service-connected residuals of a left fourth metacarpal fracture since June 2009, which are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health care providers that have treated or evaluated him for his service-connected residuals of a left fourth metacarpal fracture since June 2009, and attempt to obtain records from each health care provider that he identifies who might have available records, if not already in the claims file.  If records are unavailable and future attempts to retrieve the records would be futile, notations to that effect should be made in the claims folder.

2.  After completion of the above, schedule the Veteran for an orthopedic examination, by an appropriate specialist, to determine the nature, extent and severity of his service-connected residuals of a left fourth metacarpal fracture.  All indicated tests and studies should be undertaken.  The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner's report should so indicate.

Additionally, the examiner should evaluate the Veteran's residual left fourth metacarpal scar, and determine the area of the scar, as well as whether it is linear, whether it is associated with underlying soft tissue damage, whether it is painful, and whether there is frequent loss of covering of skin over the scar.

The examiner should also include a statement as to the effect of the Veteran's residuals of a left fourth metacarpal fracture on his occupational functioning and daily activities.

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why.

3.  After completion of the above, the AOJ should readjudicate the claim for entitlement to a compensable disability rating for residuals of a left fourth metacarpal fracture.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


